— Order and judgment unanimously modified on the law and as a modified affirmed without costs, and matter remitted to Supreme Court, Monroe County, for further proceedings in accordance with the following memorandum: We agree with and adopt the findings and conclusions of the trial court with one exception: the court awarded defendant $3,000 for moving expenses. This was error. The only proof at trial of the cost of moving expenses was an estimate offered by a professional mover of the probable costs for these services. The proof as submitted indicates that a professional mover was not employed by defendant but, instead, various family members involved in defendant corporation did the moving themselves. The record contains no proof of the value of these services or the costs actually incurred by defendant in effecting the move and, as a consequence, the judgment is modified to delete this award and the matter must be remitted for a hearing to determine what expenses were actually incurred. (Appeals from order and judgment of Supreme Court, Monroe County, Tillman, J. — breach of contract.) Present — Callahan, J. P., Doerr, Boomer, Green and Pine, JJ.